Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, has been obviated by the amendment filed August 4, 2022.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 2 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been obviated by the amendment filed August 4, 2022.  The following new rejection is applicable:

Claims 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite in that the alkali  metal designated “(D)” is confusing and appears to be referring to another alkali metal because claim 6 states that it is supported on the body (Y), which already comprised body (X) + alkali metal.  (See instant claim 9 supporting this position, lines 3-4 which state “a step of supporting…on body (X)”.
This rejection could be obviated by amending claim 6 to read, for example:
Claim 6. An alpha-olefin dimerization catalyst, comprising the porous formed body (Y) according to claim 1.

Claim 7 is indefinite for reasons similar to the rejection of claim 6.  The alkali metal is already a recited component on body (X) to result in body (Y), so the claim cannot recite a step of supporting the alkali metal onto body (Y).  The dependence on claim 1 causes confusion as well, and the claim can be more simply dependent on claim 6.
This rejection could be obviated by amending claim 7 to read, for example:
Claim 7.  A method of producing the alpha-olefin dimerization catalyst of claim 6, the method comprising a step of supporting an alkali  metal on the porous formed body (X) to obtain the alpha-olefin dimerization catalyst.

Claim 13 is indefinite in the there is no antecedent basis nor support for a “step of obtaining” in claim 9;  this is a result of the step of supporting.  This rejection could be obviated by amending claim 13 to read, for example:
Claim 13.  The  method of producing a porous formed body (Y) according to claim 9, wherein the step of supporting an alkali metal carbonate  or an alkali metal bicarbonate comprises an impregnation method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,609,637 to Drake.

Drake discloses a catalyst composition containing potassium carbonate that may be applied to alumina support materials. Column 2, lines 18-31 and column 2, line 62-column 3, line 14.  The amounts of the components are considered to be commensurate with those claimed herein. This embodiment of Drake can be treated to provide an alkali  metal thereon for a further disclosed dimerization process, substantially commensurate with the instant claims. Column 4, line 48 – column 5, line 39. The material is formed by providing solution potassium carbonate to the alumina support, which is not considered differentiable from the instantly claimed impregnation.  Column 7, Example II.

The examples demonstrating K2CO3/alpha Al2O3 are very pertinent.

The reference disclosure differs only from the instant claims in that it fails to specify all of the characteristics of the porous formed body claimed herein.

However, based on a thorough review of the instant specification, all of these characteristics are provided to the invention by the selection of a specific type of commercially available support.  The instant specification refers to Saint-Grabain aluminum oxides, for example SA 5102.  The instant claims would have been obvious because Drake also employs SA 5102, designated as Norton alumina.  As Norton and Saint-Grabain are under the same company umbrella, the expectation is that the aluminas sourced from each will be the same.  Accordingly, it would have been obvious to arrive at the characteristics claimed in this application because they will be necessarily shared by those employed by Drake, absent some very convincing evidence to the contrary.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.

The arguments supporting the 132 declaration filed on August 4, 2022 are acknowledged.  The focal  point of the reference disclosure is the argument that the final product of Drake et al. cannot share the characteristics of the instant claims because the formed body of the reference will be covered with alkali metal salt (two times that employed herein) and thus the formed body cannot possibly have the pore volume of instantly claimed invention.  The presented Table lists the average pore volume of Drake as N/A.  However, this declaration does not repeat the process of Drake to arrive at this conclusion.  The argument simply speculates that because the Drake examples includes twice the alkali metal carbonate of the instant example I and thus concludes that the product of Drake will be non-porous.
This line of reasoning is not convincing. A showing of unexpected results must be strictly commensurate with the invention under examination. The instant claim recites an amount of alkali metal salt in the range of 1 pbm to 233 pbm based on 100 pbm of the body (X).  This is an extensive range that embraces and can far exceed the exemplified amount of the reference, which is 20 pbm slat based on 100 pbm support.  Apparently, if applicant’s argument holds true, it will also include large numbers of non-functional embodiments based on the amount of alkali metal that is claimed herein.  
Additionally, the example I of the specification is also not commensurate in scope with the instant claims.  A number of compositions are included in the instant  claims (metal oxides, rare earth element oxides, complex oxides of the foregoing, zeolites, activated carbon and SiC), but only a very specific porous body (X) is exemplified in the instant application.
In view of the foregoing, the rejection stands.

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732